DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 05/07/2021.
Claims 1, 4-6, 11-13, 15 and 19 are amended.
Claims 2, 10, 17 and 18 are cancelled. 
Claims 21-24 are new.
Claims 1, 3-9, 11-16, and 19-24 are pending.
Claims 1, 3-9, 11-16, and 19-24 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 11 is objected to because of the following informalities:  claim 11 recites “establishing, through the communication interface of, a secured communication channel”.  Appropriate correction is required.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not 112a as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/604,613, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  For example, there are more,  the Application 60/604,613 does not teach “wherein the add-on and the mobile device communicate by Bluetooth, wherein the processor is embedded within the secure element, wherein the secure element is configured to implement a select Proximity Payment System Environment (PPSE) within the add-on, wherein the secure element is embodied in a chipset and embedded in a circuitry of the add-on, and wherein the secure element comprises a cryptographic accelerator, wherein receiving, by the contactless interface, the data associated with the payment apparatus comprises: a sending of a Select Proximity Payment System Environment (PPSE) request to the payment apparatus; a receiving of a response from the payment apparatus indicating payment applications supported by the payment apparatus; and a selection of a payment application amongst those available, wherein the secured . 

Response to Arguments
Applicant's arguments filed 05/07/2021 have been fully considered but they are not persuasive. 
112
Due to Applicant’s amendments prior 112 rejections were withdrawn.
103
Moreton (¶ 41, 42)  states “ the attachment may not require a PoS system to make an NFC payment… the attachment may allow a user to make contact with another attachment or like device in order to complete a payment. The attachment may be used in this way to allow the user to make a transaction with a commercial entity or another user. As one example, a user may repay an amount borrowed from another user by “bumping,” or bringing two attachments near one another.” A separate POS device is not needed, but a merchant can conduct the transaction with the attachment and their mobile device. 
ExNote: Fountaine (1-4)- double patenting- same matter - 9,892,403, 10,504,101, 10,504,102, 10,558,971

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 4 recites “wherein the processor is embedded within the secure element”. The specification (Fig 4; ¶ 33, 34, 49, 63, 103) explains “ the device 12 is controlled by the CPU 42 and the control circuit 40 to provide the processing capability required to execute the OS of the device 12. The CPU 42 may include a single processor or a plurality of processors. For example, the CPU 42 may include “general purpose” microprocessors, a combination of general and special purpose microprocessors, instruction set processors, graphic processors, or special purpose processors. … rom a hardware perspective, a secure element includes usual components found in a computing entity: at least one microcontroller (e.g. CPU), memory (e.g. RAM or FLASH memory), communication interfaces, etc... The information received from the CPU 420 by the secure element 316 may then be processed and encrypted by the 316 before being transmitted to the financial server 910 through the networking resources of the device 320... In an embodiment of the present invention, the chipset on which the secure element 16 is implemented includes memory and processing capabilities (e.g. controller and/or microprocessor).” The disclosure provides for the CPU of the device to contain a processor, or the chipset to have a microprocessor, but the disclosure does not provide support for the limitation. The secure element and the CPU claimed in the add-on are not the same device, nor do they perform the same functions. The processor of claim 1 is tasked with executing “receiving…receiving…encrypting… establishing… sending… receiving and ‘causing display’”. The specification does not provide support for the processor of the Add-on to be embedded within a secure element.
 
    PNG
    media_image1.png
    655
    488
    media_image1.png
    Greyscale

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13, 16, 19, 20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 11 and 15 recite the limitation "the at least the portion of the data ".  There is insufficient antecedent basis for this limitation in the claim. Claim 22 recites, “the remote server”.  Dependent claims 12, 13, 16, 19, and 20 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 8, 9, 11, 14-16 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Moreton et al. (2013/0095754) (“Moreton”) and in view of Buhot (2012/0309302) (“Buhot”). 
Regarding claim 1, Moreton discloses An add-on for interaction with a mobile device by utilizing a wireless connection, the add on and the mobile device operated by a merchant and performing payment processing functions of a point of sale (POS) 
Moreton states - PoS device 312 may be any device that may receive NFC communication, for example and can be utilized to process payment transactions. PoS device 312 may be for example, PoS devices made by VeriFone® and/or any other like devices.  The PoS device may transmit purchase information to the attachment… the attachment may be enabled for payments through a button or other interface on the attachment itself, or the attachment may always accept payments without user interaction beyond placing the mobile device and/or attachment near a PoS device or other sensor… To make a payment with the system, a user may place the attachment 104 near the PoS device 312, thus enabling data transmission via NFC… … the attachment may not require a PoS system to make an NFC payment… the attachment may allow a user to make contact with another attachment or like device in order to complete a payment. The attachment may be used in this way to allow the user to make a transaction with a commercial entity or another user. As one example, a user may repay an amount borrowed from another user by “bumping,” or bringing two attachments near one another….  As one example, a user may repay an amount borrowed from another user by “bumping,” or bringing two attachments near one another…  (¶ 36, 41, 42, 55, 58 70)


Moreton states - In one embodiment, the attachment in conjunction with the software may utilize PayPass or PayWave systems to enable transactions…  As one example, a user may repay an amount borrowed from another user by “bumping,” or bringing two attachments near one another… Information related to the offer may be received from the NFC antenna or over any other data connection. … the NFC attachment may enable the payments through network data transmission over the air or through standard terminal routing. For example, the attachment may use NFC or other mode of communication as a trigger for an internet based payment, wire transfer, electronic funds transfer, or other financial transaction… Network 306 may enable communication between mobile device 304, issuer 302, and merchant 308. ( ¶ 32, 34, 42, 43)
a wireless controller to control wireless communications between the add-on and the mobile device (¶ 28, 50, 51, 58, 60, 70, 75); 
Moreton states - The application and user interface may leverage transaction data gained from the attachment, wireless data connection, over-the-air data connection, or other means of data transmission. The housing 504 may contain a near field communication radio 506, a secure element 508, and an input/output module 510. To make a payment with the system, a user may place the attachment 104 near the PoS device 312, thus enabling data transmission via NFC. (¶ 28, 58, 60,)
a secure element (¶ 23, 60); 
Moreton states - The housing 504 may contain a near field communication radio 506, a secure element 508, and an input/output module 510.  (¶ 60)
a processor configured to execute instructions which upon being executed causes: receiving, from the POS application of the mobile device, an amount corresponding to the payment (¶ 36, 48, 70); 
Moreton states - The PoS device may transmit purchase information to the attachment, …  For example, the customer may select an option to pay, or the customer may be presented with various options for payment, including, for example, the account the customer desires to use for the transaction, the type of transaction, the amount of the transaction, the time that the attachment should ‘wait’ for the transaction, and/or the merchant targeted in the transaction.  (¶ 36, 70)
encrypting, utilizing the secure element, at least a portion of the data associated with the payment apparatus (¶ 69-71); 
Moreton states - the attachment may send payment information to the PoS device via the near field communication techniques described above. In an exemplary embodiment, the payment information may comprise, encrypted information, information similar to that transmitted in a credit card swipe transaction, or a message the payment process is ongoing. The payment information may comprise a dynamic card verification value (CVV3) generated at the time of the transaction. For example, the system may transmit encrypted information representing a customer's account with a financial institution to the PoS device (¶ 70)

establishing, through the communication interface of the add-on, a secured communication channel between the secure element and a financial institution server corresponding to an entity that issued the payment apparatus (¶ 26, 45, 50, 53, 58, 71, 72); 
Moreton states - In an exemplary embodiment, the system may include a user interface and software for an associated user access to uses of the SE, the NFC antenna, and any other portion of the attachment for use in any manner of application desired by user or intended for by issuer. The system and software may allow for multiple cards, accounts, or other information portions to be stored in the secure element and may allow simultaneous access to all, or switch between the individual options.…. a merchant may send the payment information to issuer for authorization. For example, the merchant may send a token to the issuer using a communication network and/or various communications similar to those described in FIG. 3. (¶ 26, 72)
sending over the secured communication channel, to the financial institution server: the at least the portion of the data associated with the payment apparatus, the amount corresponding to the payment, and a merchant identifier associated with the merchant; (¶ 71, 72, 73, 75); 
Moreton states - the information sent to the issuer may comprise a token as described above, encrypted information representing a financial account, the amount of the transaction, and/or other information necessary to initiate a payment. The information may be sent as received from the attachment/mobile 
receiving, from the financial institution server, an indication that the secured transaction was authorized,  and transmitting the indication to the mobile device to display
Moreton states - the system may present payment confirmation to the customer. The confirmation may be presented via the display of the mobile device, the speaker of the mobile device, a signal lamp on the mobile device, or by a light or sound message from the attachment itself. The confirmation may comprise a simple notice that the transaction was completed, and may optionally provide information summarizing the transaction, (¶ 75)
Morten does not disclose identifying a request from the secure element to enable a reader mode of the contactless interface; enabling the reader mode based at least in part on the request from the secure element; while in the reader mode, receiving by the contactless interface of the add-on, data associated with a payment apparatus; after receiving the data associated with the payment apparatus, disabling the reader mode.

Buhot teaches identifying a request from the secure element to enable a reader mode of the contactless interface (¶ 16, 20, 51, 61, 70); 
Buhot- The NFC applications may be stored in a secure element and/or may be stored in the program memory of the mobile device. The secure element may be a dedicated module or chipset that is part of the mobile phone or may be a removable component, such as the UMTS Integrated Circuit Card (UICC) also known as the SIM card or USIM card or a removable memory card… the NFC application element has to exchange requests with all detected tags separately which typically involves the NFC application element performing the following exchanges with each of the detected tags: send a select or wake-up RF request to activate or wake-up a particular detected tag, (¶ 16, 20)

enabling the reader mode based at least in part on the request from the secure element (¶ 16, 20, 51, 61); 
Buhot- When a reader application element is activated, for example, by a user of the mobile device 102 selecting a reader NFC service associated with the reader application element via the MMI 214, the mobile device 102 enters a reader mode of operation, step 301 in FIG. 3. In order to detect whether there is one or more NFC target devices within a NEC range of the NFC communication section 204, the activated reader application element sends a reader request (step 302 in FIG. 3) to the NFC modem 212 of the NFC communication section 204 via the HCI interface element 213, 215, 404 to activate the NFC 204 to detect one or more NFC target devices within the NFC range of the communication  (¶ 61)

while in the reader mode, receiving by the contactless interface of the add-on, data associated with a payment apparatus (¶ 51, 63, 64, 73); 
Buhot- The activated reader application element may then communicate with one or more of the detected NFC target devices so as to exchange data, step 312… a NFC application element for reading and browsing URLs stored on NFC target devices and/or may store several contactless payment application elements from different service providers such as MasterCard®, Visa®, and American Express®.  (¶ 51, 63)

after receiving the data associated with the payment apparatus, disabling the reader mode (¶ 20, 61, 65); 
Buhot- send multiple exchange requests to communicate data between the mobile device and the particular detected tag and send a deselect or halt RF request to deactivate or halt the particular detected tag and set it in the HALT state. (¶ 20)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Moreton and Buhot in order to provide contactless transactions with NFC services (Buhot; ¶ 1-3).

Regarding claim 4, Morten discloses wherein the processor is embedded within the secure element (Abstract ¶ 55-60). 
Regarding claim 8, Moreton discloses wherein the secured communication channel is based on encryption keys (¶ 23, 24, 27, 55-58, 71).
Regarding claim 9, Moreton discloses wherein the payment apparatus is a payment card (¶ 23, 34, 57, 58).  
Regarding claims 11 and 15, Moreton discloses a method of operating an add-on communicating wirelessly with a mobile device, the add on and the mobile device performing payment processing functions of a point of sale (POS) device for conducting
Moreton states - PoS device 312 may be any device that may receive NFC communication, for example and can be utilized to process payment transactions. PoS device 312 may be for example, PoS devices made by VeriFone® and/or any other like devices.  The PoS device may transmit purchase information to the attachment… the attachment may be enabled for payments through a button or other interface on the attachment itself, or the attachment may always accept payments without user interaction beyond placing the mobile device and/or attachment near a PoS device or other sensor… To make a payment with the system, a user may place the attachment 104 near the 312, thus enabling data transmission via NFC… … the attachment may not require a PoS system to make an NFC payment… the attachment may allow a user to make contact with another attachment or like device in order to complete a payment. The attachment may be used in this way to allow the user to make a transaction with a commercial entity or another user. As one example, a user may repay an amount borrowed from another user by “bumping,” or bringing two attachments near one another….  As one example, a user may repay an amount borrowed from another user by “bumping,” or bringing two attachments near one another…  (¶ 36, 41, 42, 55, 58 70)
the add-on comprising a contactless interface, a communication interface, a secure element and a controller to control wireless communications between the add-on and the mobile device, the method comprising ( ¶ 23, 31-34, 42, 43, 50, 51,58, 60, 70, 75)
Moreton states - In one embodiment, the attachment in conjunction with the software may utilize PayPass or PayWave systems to enable transactions…  As one example, a user may repay an amount borrowed from another user by “bumping,” or bringing two attachments near one another. The application and user interface may leverage transaction data gained from the attachment, wireless data connection, over-the-air data connection, or other means of data transmission. The housing 504 may contain a near field communication radio 506, a secure element 508, and an input/output module 510. To make a payment with the system, a user may place the attachment 104 near the PoS device 312, thus enabling data transmission via NFC. ( ¶ 28, 34, 42, 58, 60)


Moreton states - The PoS device may transmit purchase information to the attachment, …  For example, the customer may select an option to pay, or the customer may be presented with various options for payment, including, for example, the account the customer desires to use for the transaction, the type of transaction, the amount of the transaction, the time that the attachment should ‘wait’ for the transaction, and/or the merchant targeted in the transaction.  (¶ 36, 70)

encrypting, utilizing the secure element, the at least the portion of the data associated with the payment apparatus  (¶ 69-71); 
Moreton states - the attachment may send payment information to the PoS device via the near field communication techniques described above. In an exemplary embodiment, the payment information may comprise, encrypted information, information similar to that transmitted in a credit card swipe transaction, or a message the payment process is ongoing. The payment information may comprise a dynamic card verification value (CVV3) generated at the time of the transaction. For example, the system may transmit encrypted information representing a customer's account with a financial institution to the PoS device (¶ 70)


Moreton states - In an exemplary embodiment, the system may include a user interface and software for an associated user access to uses of the SE, the NFC antenna, and any other portion of the attachment for use in any manner of application desired by user or intended for by issuer. The system and software may allow for multiple cards, accounts, or other information portions to be stored in the secure element and may allow simultaneous access to all, or switch between the individual options.…. a merchant may send the payment information to issuer for authorization. For example, the merchant may send a token to the issuer using a communication network and/or various communications similar to those described in FIG. 3. (¶ 26, 72)
sending over the secured communication channel, to the  financial institution server, the at least a portion of the data associated with the payment apparatus, the amount corresponding to the payment, and a merchant identifier so that a transaction authorization request corresponding to the payment may be processed (¶ 71, 72, 73, 75); and 
Claim interpretation – “so that a transaction authorization request corresponding to the payment may be processed”. For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) (noting that the Supreme Court explained that a vice of functional claiming occurs “when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty”) (quoting General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)); see also United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 234 (1942). Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc). See MPEP 2111.04 and 2173.05(g). For the purpose of claim interpretation the limitation will not be given patentable weight.
Moreton states - the information sent to the issuer may comprise a token as described above, encrypted information representing a financial account, the amount of the transaction, and/or other information necessary to initiate a payment. The information may be sent as received from the attachment/mobile device or may be formatted as described above…  For example, the issuer may receive and utilize the MAC address of a mobile device and/or the merchant location to determine whether to authorize the transaction… The confirmation may comprise a simple notice that the transaction was completed, and may optionally provide information summarizing the transaction, such as, for example, the amount of the transaction, the account used for the transaction, the balance of the account used for the transaction, the merchant name, and/or any other useful information. (¶ 72, 73, 75)


Moreton states - the system may present payment confirmation to the customer. The confirmation may be presented via the display of the mobile device, the speaker of the mobile device, a signal lamp on the mobile device, or by a light or sound message from the attachment itself. The confirmation may comprise a simple notice that the transaction was completed, and may optionally provide information summarizing the transaction, (¶ 75)

Moreton does not disclose identifying a request from the secure element to enable a reader mode of the contactless interface; enabling the reader mode based at least in part on the request from the secure element; while in the reader mode, acquiring, by the contactless interface of the add-on, data associated with a payment apparatus;Page 4 of 15 KILPATRICK TOWNSEND 73595291 1after receiving the data associated with the payment apparatus, disabling the reader mode. 

Buhot teaches identifying a request from the secure element to enable a reader mode of the contactless interface (¶ 16, 20, 51, 61, 70); 
Buhot- The NFC applications may be stored in a secure element and/or may be stored in the program memory of the mobile device. The secure element may be a dedicated module or chipset that is part of the mobile phone or may be a removable component, such as the UMTS Integrated Circuit Card (UICC) also 

enabling the reader mode based at least in part on the request from the secure element (¶ 16, 20, 51, 61); 
Buhot- When a reader application element is activated, for example, by a user of the mobile device 102 selecting a reader NFC service associated with the reader application element via the MMI 214, the mobile device 102 enters a reader mode of operation, step 301 in FIG. 3. In order to detect whether there is one or more NFC target devices within a NEC range of the NFC communication section 204, the activated reader application element sends a reader request (step 302 in FIG. 3) to the NFC modem 212 of the NFC communication section 204 via the HCI interface element 213, 215, 404 to activate the NFC communication section 204 to detect one or more NFC target devices within the NFC range of the communication  (¶ 61)

while in the reader mode, acquiring, by the contactless interface of the add-on, data associated with a payment apparatus(¶ 51, 63, 64, 73); 
Buhot- The activated reader application element may then communicate with one or more of the detected NFC target devices so as to exchange data, 312… a NFC application element for reading and browsing URLs stored on NFC target devices and/or may store several contactless payment application elements from different service providers such as MasterCard®, Visa®, and American Express®.  (¶ 51, 63)
Page 4 of 15 KILPATRICK TOWNSEND 73595291 1
after receiving the data associated with the payment apparatus, disabling the reader mode (¶ 20, 61, 65); 
Buhot- send multiple exchange requests to communicate data between the mobile device and the particular detected tag and send a deselect or halt RF request to deactivate or halt the particular detected tag and set it in the HALT state. (¶ 20)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Moreton and Buhot in order to extend the abilities of POS processing systems by incorporating add-ins capable of adapting to new hardware and software systems for efficient financial transactions (Buhot; ¶ 7-9).
Regarding claim 14, Moreton discloses wherein the payment apparatus is another mobile device (¶ 42).
Regarding claim 21, Moreton discloses wherein the communication interface is configured to establish communication channels with the financial institution server without interacting with a separate POS device at a location of the merchant (¶ 41-45).  

Regarding claim 23, Moreton discloses wherein sending over the secured communication channel, to the financial institution server comprises sending using networking resources of the mobile device (¶ 26, 50, 53, 58).  
Regarding claim 24, Moreton discloses wherein sending over the secured communication channel, to the financial institution server comprises sending to a processor of the mobile device enabled to transmit to the financial institution server (¶ 26, 44, 45, 47, 50, 53, 58).
Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Moreton et al. (2013/0095754) (“Moreton”), in view of Buhot (2012/0309302) (“Buhot”) and further in view of Tran et al. (8,332,931) (“Tran”).
Regarding claims 6, 13 and 19, Morten discloses wherein the secure element is embodied in a chipset and embedded in a circuitry of the add-on (¶ 23, 60). Neither Moreton nor Buhot teaches wherein the secure element comprises a cryptographic accelerator. Tran teaches wherein the secure element comprises a cryptographic accelerator (claim 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Moreton, .
Claims 5, 7, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moreton et al. (2013/0095754) (“Moreton”), in view of Buhot (2012/0309302) (“Buhot”) and further in view of von Behren et al. (8,807,440) (“Behren”).
Regarding claims 5 and 12, Moreton discloses within the add-on. Neither Moreton nor Buhot teaches wherein the secure element is configured to operate a select Proximity Payment System Environment (PPSE).  Behren teaches wherein the secure element is configured to operate a select Proximity Payment System Environment (PPSE) (column 7, line 49-57, column 10, line 3-10, column 21, line 54-67). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Moreton, Buhot and Behren in order to provide a way to control multiple applications (Behren; column 1, line 16-20).
Regarding claims 7 and 20, Moreton discloses and wherein acquiring, by the contactless interface, the data associated with the payment apparatus comprises (¶ 69-72); receiving of a response from the payment apparatus indicating payment applications supported by the payment apparatus (¶ 48); and a selection of a payment application amongst those available (¶ 48). Neither Moreton nor Buhot teaches a sending of a Select Proximity Payment System Environment (PPSE) request to the payment apparatus. Behren teaches a sending of a Select Proximity Payment System Environment (PPSE) request to the payment apparatus (column 7, line 49-57, column 10, line 3-10, column 21, line 54-67). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al. (2011/0055033) teaches an add-in that receives and sends information to a POS application
Fountaine (1-4)- double patenting- matter taught in- 9,892,403, 10,504,101, 10,504,102, 10,558,971
 Ingenico ISMP manual date- 2011
Mizushima(20060289659), Loh(20090143104), Pirzadeh(20110078081)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISIDORA I IMMANUEL whose telephone number is (469)295-9094.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ISIDORA I IMMANUEL/Examiner, Art Unit 3685